EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Greene (Reg. #55,223) on 1/6/2022.

The application has been amended as follows: 
6. (Cancelled)
9-12. (Cancelled)
17-20. (Cancelled)
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I-III , as set forth in the Office action mailed on 08/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/16/2021 is partially withdrawn.  Claims 7-8, 13-14 and 16, directed to an optical imaging system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6, 9-12, and 17-20, directed to an optical imaging system are withdrawn from consideration because they do not all  require all the limitations of an allowable claim. Accordingly, these claims have been cancelled via the Examiner’s amendment authorized by Applicant’s representative and detailed above.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/816,763 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-5, 7-8, 13-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Nabeta (U.S. PG-Pub No. 2016/0054543), teaches (Figs. 1, 3, and 7; Examples 1, 3, and 7) an optical imaging system, comprising:
a first lens (L1) having a positive refractive power (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100);
a second lens (L2) having a positive refractive power (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100);
a third lens (L3) having a negative refractive power (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100);
a fourth lens (L4) (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100);

a sixth lens (L6) having a negative refractive power (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100),
wherein the first lens to the sixth lens are sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side toward an imaging plane (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100), wherein the optical imaging system has a total of six lenses (See Figs. 1, 3, and 7; Paragraphs 0082, 0088, and 0100), and
wherein an F number of the optical imaging system is 1.7 or less (Paragraphs 0083, 0089, and 0101 disclose that the F number of Examples 1, 3, and 7 is 1.6, within Applicant’s claimed range).
Nabeta fails to teach or reasonably suggest that the first lens has a concave image-side surface along the optical axis and that the fourth lens has a negative refractive power. Moreover, given the complex nature of optical systems, such a modification of Nabeta to achieve the claimed limitations would not have been obvious to one having ordinary skill in the art at the time the invention was filed, as such a change would have unpredictable results.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitations: “a first lens having a positive refractive power and a concave image-side surface along the optical axis; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens having a negative refractive power; a fifth lens having a negative refractive power; and a sixth lens having a negative refractive power.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896